STACEY BOSSHARDT
DC Bar No. 458645)
(Pro Hac Vice application pending)
PERKINS COIE LLP
700 Thirteenth Street, N.W., Suite 800
Washington, D.C. 20005-3960
Telephone: 202.654.6200
SBosshardt@perkinscoie.com

ERIC B. FJELSTAD
JAMES N. LEIK
PERKINS COIE LLP
1029 West Third Avenue, Suite 300
Anchorage, AK 99501-1981
Telephone: 907.279.8561
EFjelstad@perkinscoie.com
JLeik@perkinscoie.com

Attorneys for Proposed Intervenor-Defendant
Ambler Metals LLC

                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF ALASKA


NORTHERN ALASKA
ENVIRONMENTAL CENTER,
et al.,                                                 Case No. 3:20-cv-00187-SLG
                       Plaintiffs,
       v.
DAVID BERNHARDT, et al.,
                       Defendants.



                RULE 7.1 CORPORATE DISCLOSURE STATEMENT

       Ambler Metals LLC is a limited liability company organized as a joint venture

under the laws of Delaware. Ambler Metals LLC is owned equally by NovaCopper US

 N. Alaska Env’t Ctr., et al. v. Bernhardt et al.
 Case No. 3:20-cv-00187-SLG                         a




            Case 3:20-cv-00187-SLG Document 18 Filed 11/17/20 Page 1 of 3
Inc., a wholly owned subsidiary of Trilogy Metals Inc., and South32 USA Exploration,

Inc., a wholly owned subsidiary of South32 Limited. Trilogy Metals Inc. is a publicly

traded corporation organized under the laws of the Province of British Columbia, Canada.

South32 Limited is a publicly traded corporation organized under the laws of Australia.


Dated: November 17, 2020                            PERKINS COIE LLP
                                                    Attorneys for Proposed Intervenor-
                                                    Defendant Ambler Metals LLC


                                                    By: s/ Stacey Bosshardt
                                                       Stacey Bosshardt,
                                                       DC Bar No. 458645
                                                       (Pro Hac Vice application pending)
                                                       SBosshardt@perkinscoie.com
                                                       700 Thirteenth Street, N.W., Suite 800
                                                       Washington, D.C. 20005-3960
                                                       Telephone: 202.654.6200
                                                       Facsimile: 202.654.6211

                                                       Eric B. Fjelstad
                                                       efjelstad@perkinscoie.com
                                                       James N. Leik
                                                       jleik@perkinscoie.com
                                                       1029 West Third Avenue, Suite 300
                                                       Anchorage, AK 99501-1981
                                                       Telephone: 907.279.8561
                                                       Facsimile: 907.263.6473




 N. Alaska Env’t Ctr., et al. v. Bernhardt et al.
 Case No. 3:20-cv-00187-SLG
                                   -2-
          Case 3:20-cv-00187-SLG Document 18 Filed 11/17/20 Page 2 of 3
                                CERTIFICATE OF SERVICE

       I hereby certify that on November 17, 2020, a copy of the foregoing was served by

electronic means on all counsel of record by the Court’s DM/ECF system.



Dated: November 17, 2020                            By: s/ Stacey Bosshardt
                                                       Stacey Bosshardt




 N. Alaska Env’t Ctr., et al. v. Bernhardt et al.
 Case No. 3:20-cv-00187-SLG
                                   -3-
          Case 3:20-cv-00187-SLG Document 18 Filed 11/17/20 Page 3 of 3
